Name: COMMISSION REGULATION (EC) No 2311/97 of 21 November 1997 fixing the maximum export refund on wholly milled medium grain and long grain A rice in connection with the invitation to tender issued in Regulation (EC) No 2096/97
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 22. 11 . 97 EN Official Journal of the European Communities L 321 /9 COMMISSION REGULATION (EC) No 2311/97 of 21 November 1997 fixing the maximum export refund on wholly milled medium grain and long grain A rice in connection with the invitation to tender issued in Regulation (EC) No 2096/97 results in the maximum export refund being fixed at the amount specified in Article 1 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular Article 1 3 (3) thereof, Whereas an invitation to tender for the export refund on rice was issued pursuant to Commission Regulation (EC) No 2096/97 (2); Whereas Article 5 of Commission Regulation (EEC) No 584/75 (3), as last amended by Regulation (EC) No 299/95 (4), allows the Commission to fix, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, a maximum export refund; whereas in fixing this maximum, the criteria provided for in Article 13 of Regulation (EC) No 3072/95 must be taken into account; whereas a contract is awarded to any tenderer whose tender is equal to or less than the maximum export refund; Whereas the application of the abovementioned criteria to the current market situation for the rice in question Article 1 The maximum export refund on wholly milled medium grain and long grain A rice to be exported to certain third countries pursuant to the invitation to tender issued in Regulation (EC) No 2096/97 is hereby fixed on the basis of the tenders submitted from 17 November to 20 November 1997 at ECU 198 per tonne . Article 2 This Regulation shall enter into force on 22 November 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 November 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 329 , 30 . 12. 1995, p . 18 . P) OJ L 292, 25 . 10 . 1997, p . 19 . (s) OJ L 61 , 7 . 3 . 1975, p. 25 . (4) OJ L 35, 15 . 2. 1995, p . 8 .